UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 97-6619



UNITED STATES OF AMERICA,

                                             Plaintiff - Appellee,

          versus


LEONARD MAURICE BROOKS,

                                            Defendant - Appellant.



Appeal from the United States District Court for the Western Dis-
trict of North Carolina, at Charlotte. Graham C. Mullen, District
Judge. (CR-91-159-MU, CA-95-474-3-MU)


Submitted:   November 6, 1997          Decided:     November 21, 1997


Before WIDENER and LUTTIG, Circuit Judges, and BUTZNER, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Leonard Maurice Brooks, Appellant Pro Se. Gretchen C. F. Shappert,
Assistant United States Attorney, Charlotte, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant seeks to appeal the district court's order denying

his motion filed under 28 U.S.C.A. § 2255 (West 1994 & Supp. 1997).

We have reviewed the record and the district court's opinion and

find no reversible error. Accordingly, we deny a certificate of ap-

pealability and dismiss the appeal substantially on the reasoning
of the district court. United States v. Brooks, Nos. CR-91-159-MU;
CA-95-474-3-MU (W.D.N.C. Feb. 26, 1997). We find that Appellant's

claims regarding the constitutionality of the crack versus cocaine

ratio and whether the prosecution met its burden of proving that
the substance actually was crack are procedurally barred because

Appellant failed to raise them before the district court. As to

Appellant's claim that his attorney was ineffective because of a
personal conflict of interest, we find that Petitioner has failed

to establish both that his attorney's performance fell below an

objective standard of reasonableness and that he was prejudiced by

the attorney's conduct. See Strickland v. Washington, 466 U.S. 668,
687 (1984). We dispense with oral argument because the facts and
legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.




                                                         DISMISSED




                                2